                           Case 3:18-cv-01307-KAD Document 40 Filed 03/01/19 Page 1 of 1
                                                                                                              Civil- (Dec-2008)
                                                             HONORABLE: Sarah A. L. Merriam
                                   DEPUTY CLERKA. Caffrey                   RPTR/ECRO/TAPEFTR - CR 4
      TOTAL TIME:                   hours 7    minutes
                                      DATE: 3/1/2019        START TIME: 1:32PM         END TIME: 1:39PM
                                                         LUNCH RECESS         FROM:            TO:
                                                 RECESS (if more than ½ hr)   FROM:            TO:

      CIVIL NO. 3:18-cv-01307-KAD


                    Christopher Agosta                                           Matthew J. Muttart
                                                                                        Plaintiff’s Counsel
                                      vs
                    Union Bell, LLC                                              Jose Antonio Aguiar
                                                                                        Defendant’s Counsel

                                               COURTROOM MINUTES- CIVIL

                             Motion hearing                      Show Cause Hearing
                              Evidentiary Hearing                Judgment Debtor Exam
                          ✔ Miscellaneous Hearing Stlmnt Cf.


          .....#          Motion                                                    granted      denied       advisement
           .....#         Motion                                                    granted      denied       advisement
           .....#         Motion                                                    granted      denied       advisement
           .....#         Motion                                                    granted      denied       advisement
           .....#         Motion                                                    granted      denied       advisement
          .....#          Motion                                                    granted      denied       advisement
          .....#          Motion                                                    granted      denied       advisement
          .....           Oral Motion                                               granted      denied       advisement
          .....           Oral Motion                                               granted      denied       advisement
          .....           Oral Motion                                               granted      denied       advisement
         .....            Oral Motion                                               granted      denied       advisement
          .....              Briefs(s) due               Proposed Findings due                Response due
         .............                                                                                filed   docketed
         .............                                                                                filed   docketed
         .............                                                                                filed   docketed
         .............                                                                                filed    docketed
          .............                                                                               filed   docketed
          .............                                                                               filed   docketed
          ............                         Hearing continued until                           at

Notes: Settlement conference commenced on the record
